Phipps, Judge.
Dady Lochard initiated this dispossessory proceeding against Adeleke Shola d/b/a Emerald Auto Mart, Inc. Following a bench trial at which Shola appeared, the magistrate court issued an order awarding Lochard a writ of possession. Shola appealed to the state court, thereby staying issuance of the writ. Following another bench trial at which Shola failed to appear, the state court ordered that the writ of possession issue.
Shola has now filed a pro se appeal to this court. He claims that he did not appear for trial in state court because he was not given notice of the court date. This claim is contradicted by a trial notice that appears in the record and that was mailed to Shola at the address *276provided in the lease and in his response to the complaint. Asserting various matters in defense, Shola also claims that Lochard was not entitled to the writ of possession.
Decided January 24, 2008
Adeleke Shola, pro se.
Emmanuel L. West, for appellee.
When a transcript of the evidence is necessary, as it is here, and the appellant omits it from the record or fails to submit a statutorily authorized substitute, we must assume that the evidence supported the grant of a writ of possession. As the appellant, [Shola] had the burden to affirmatively show error by the record. This [Shola] failed to do. Therefore, we must presume the trial court’s judgment granting [Lo-chard] a writ of possession is correct.1

Judgment affirmed.


Johnson, P. J., and Mikell, J., concur.


 Hall v. Hall, 281 Ga. App. 256, 257 (635 SE2d 847) (2006) (footnote omitted).